CFS Bancorp, Inc. 707 Ridge Road l Munster, Indiana 46321 FOR IMMEDIATE RELEASE CONTACT:Thomas F. Prisby, Chairman and Chief Executive Officer219-836-2960 Daryl D. Pomranke, President and Chief Operating Officer219-513-5150 Jerry A. Weberling, Executive Vice President and CFO219-513-5103 CFS Bancorp, Inc. Reports Third Quarter Financial Results MUNSTER, IN – October 26, 2011 – CFS Bancorp, Inc. (the Company), (NASDAQ: CITZ), the parent of Citizens Financial Bank (the Bank), today reported net income of $394,000, or $.04 per diluted share, for the third quarter of 2011, compared to net income of $863,000, or $.08 per diluted share, for the third quarter of 2010.The Company’s net income for the nine months ended September 30, 2011 was $2.1 million, or $.20 per diluted share, compared to $2.5 million, or $.24 per share for the nine months ended September 30, 2010. Financial results for the quarter include: u Other real estate owned decreased $4.0 million, or 18.8%, during the quarter to $17.2 million compared to $21.2 million at June 30, 2011; u Non-performing assets decreased to $76.5 million compared to $78.4 million at June 30, 2011; u Provision for loan losses increased to $2.7 million from $1.0 million for the second quarter of 2011 and $525,000 for the third quarter of 2010 due to a higher level of net charge-offs in the current quarter; u Core deposits increased to $596.8 million, to 60.5% of total deposits, compared to $570.6 million, or 59.2% of total deposits, at June 30, 2011; u Net interest margin decreased to 3.39% in the third quarter of 2011 from 3.59% in the second quarter of 2011 and 3.54% in the third quarter of 2010; and u The Bank’s risk-based capital ratio increased to 13.57% from 13.29% at June 30, 2011. Chairman’s Comments “This is our eighth consecutive quarter of positive earnings,” said Thomas F. Prisby, Chairman and CEO.“As we build our liquidity and maintain high cash balances earning a minimal return, our margin continues to be negatively impacted.We are positioning the Bank to continue to grow earning assets as the opportunities for loan quantity and quality emerge.” “Our funding quality and core deposits continue to strengthen as we continue to expand and deepen our commercial and retail relationships,” continued Prisby.“We have renewed our efforts to expand income opportunities, and more importantly, reduce operating expenses without impacting the quality of our products and services.” CFS Bancorp, Inc. ­– Page 2of13 “The reduction in non-performing assets continues as our highest priority.Significant progress is being made by Daryl Pomranke, President and Chief Operating Officer, and the Asset Management team,” added Prisby.“We continually evaluate all opportunities to reduce non-performing assets in a cost efficient manner.We sold our largest other real estate owned parcel carried at $6.7 million at a small gain during the quarter.” Progress on Strategic Growth and Diversification Plan The Company continues to focus its efforts on reducing the level of non-performing loans, seeking to either restructure specific non-performing credits or foreclose, obtain title, and transfer the loan to other real estate owned where we can take control of and liquidate the underlying collateral.The Company’s ratio of non-performing loans to total loans increased to 8.18% at September 30, 2011 from 7.76% at June 30, 2011, which was related to an increase in non-accruing non-owner occupied commercial real estate loans and lower total outstanding loans.This was partially offset by transfers to other real estate owned during the quarter.The non-performing assets ratio to total assets declined to 6.55% at September 30, 2011 from 6.95% at June 30, 2011 primarily due to the reduction in other real estate owned and the impact of a larger balance sheet.See the Asset Quality table in this press release. During the third quarter, the Bank sold $6.9 million of other real estate owned, recognizing pre-tax net gains on the sales of $266,000.The Bank currently has contracts on six separate other real estate owned properties which will reduce non-performing assets by an additional $597,000 during the fourth quarter of 2011 with no anticipated loss on sale, presuming the transactions close as scheduled and pursuant to the contractual terms. The Company also remains strongly focused on its cost structure, as non-interest expense for the third quarter of 2011 decreased to $9.2 million from $11.1 million for the second quarter of 2011 and from $9.4 million for the third quarter of 2010.The decrease was primarily the result of the absence of large valuation allowances on other real estate owned in the second quarter of 2011.Excluding these valuation allowances, non-interest expense for the third quarter decreased to $8.9 million from $9.3 million for the second quarter of 2011 and $9.2 million for the third quarter of 2010. The Company continues to target specific segments in its loan portfolio for growth, including commercial and industrial, commercial real estate – owner occupied, and multifamily, which in the aggregate comprised 52.2% of the commercial loan portfolio at September 30, 2011, compared to 53.1% at June 30, 2011.The decrease was primarily related to the payoff of a $6.8 million multifamily loan and partially offset by the origination of a $5.2 million non-owner occupied commercial real estate loan during the third quarter of 2011.The Company’s focus on deepening relationships continues to emphasize core deposit growth.Total core deposit balances increased 4.6% from June 30, 2011, and total core deposits as a percentage of total deposits increased to 60.5% at September 30, 2011 from 59.2% at June 30, 2011. CFS Bancorp, Inc. ­– Page3of 13 Pre-tax, Pre-Provision Earnings, As Adjusted1 The Company’s pre-tax, pre-provision earnings, as adjusted, totaled $2.7 million for the third quarter of 2011 compared to $2.5 million for the second quarter of 2011 and $2.3 million for the third quarter of 2010.The pre-tax, pre-provision earnings, as adjusted, for the third quarter of 2011 compared to the second quarter of 2011 was favorably impacted by increased service charges and other fees, gains on the sale on loans receivable, and commission income coupled with a decrease in compensation and employee benefits expense, FDIC insurance premiums and regulatory assessments, and marketing expenses. Net Interest Income and Net Interest Margin Three Months Ended 9/30/11 6/30/11 9/30/10 (Dollars in thousands) Net interest margin % % % Interest rate spread Net interest income $ $ $ Average assets: Yield on interest-earning assets % % % Yield on loans receivable Yield on investment securities Average interest-earning assets $ $ $ Average liabilities: Cost of interest-bearing liabilities % % % Cost of interest-bearing deposits Cost of borrowed funds Average interest-bearing liabilities $ $ $ The Company’s net interest margin decreased 20 basis points to 3.39% for the third quarter of 2011 from 3.59% for the second quarter of 2011 and decreased 15 basis points from 3.54% for the third quarter of 2010.Net interest income was $8.9 million for the third quarter of 2011 compared to $9.2 million for the second quarter of 2011 and $8.9 million for the third quarter of 2010.The net interest margin continued to be negatively impacted by the Bank’s higher levels of liquidity due to strong deposit growth, modest loan demand, and the elevated level of non-performing assets.The yield on investment securities declined due to reinvesting proceeds from sales and maturities of investment securities in lower yielding investments as market interest rates remained low.In addition, the higher level of the Bank’s non-performing loans continues to negatively affect the yield on loans receivable.The Bank’s net interest margin was positively affected by a seven basis point decrease in the cost of interest-bearing liabilities from the second quarter of 2011 and a 32 basis point decrease compared to the third quarter of 2010. 1 A schedule reconciling earnings in accordance with U.S. generally accepted accounting principles (GAAP) to the non-GAAP measurement of pre-tax, pre-provision earnings, as adjusted, is provided on the last page of the attached tables. CFS Bancorp, Inc. ­– Page4of 13 Interest income decreased 4.1% to $10.8 million for the third quarter of 2011 compared to $11.2 million for the second quarter of 2011 and 6.2% from $11.5 million for the third quarter of 2010.The fluctuations are primarily related to the Bank reinvesting its proceeds from sales and maturities of investment securities in lower yielding investments and maintaining higher levels of short-term liquid investments due to the lack of suitable higher yielding investment alternatives in the current low interest rate environment and modest loan demand.Furthermore, the Bank’s level of non-performing assets continues to negatively impact interest income. Interest expense decreased 6.7% to $1.9 million for the third quarter of 2011 compared to $2.0 million for the second quarter of 2011 and 26.5% from $2.6 million for the third quarter of 2010.The Bank’s continued disciplined pricing on new deposits, repricing of renewals of existing certificates of deposit at lower interest rates, and a 37.3% reduction in the average balances of Federal Home Loan Bank (FHLB) advances contributed to the decrease in interest expense during the third quarter of 2011 compared to the third quarter of 2010. Non-Interest Income and Non-Interest Expense Non-interest income decreased $1.2 million, or 27.1%, to $3.3 million for the third quarter of 2011 compared to the second quarter of 2011 primarily due to a decrease of $2.0 million of net gains on sales of other real estate owned partially offset by an increase of $758,000 of net gains on sales of investment securities.The net gains on the sale of investment securities resulted from the sale of $22.8 million of longer duration investment securities as interest rates declined to historic lows during the quarter.Excluding these gains on sales of investment securities and other real estate owned, non-interest income increased $159,000 from the second quarter of 2011 due to increased activity related to service charges and other fees, commission income, and net gains on sales of loans receivable. Non-interest income increased $1.2 million, or 55.6%, from $2.1 million for the third quarter of 2010 primarily due to net gains on sales of investment securities totaling $758,000 and other real estate owned totaling $266,000.Excluding these gains on sales, non-interest income increased $161,000 from the third quarter of 2010 primarily due to increased activity related to card-based fees, commission income, and net gains on sales of loans receivable. Non-interest expense for the third quarter of 2011 decreased 17.0% and 2.7%, respectively, to $9.2 million compared to $11.1 million for the second quarter of 2011 and $9.4 million for the third quarter of 2010.The decrease from the second quarter of 2011 was primarily due to the absence of $1.4 million of valuation allowances of other real estate owned properties combined with decreases in compensation and employee benefits primarily related to a decrease in accrued incentive expense, FDIC insurance premiums andregulatory assessments, and marketing costs.The decrease compared to the third quarter of 2010 is primarily due to decreases in FDIC insurance premiums and regulatory assessments, professional fees related to the proxy contest in 2010, and the absence of severance and early retirement expense in 2011. CFS Bancorp, Inc. ­– Page5of 13 Income Tax Expense During the current quarter, the Company’s income tax benefit totaled $84,000, equal to an effective tax benefit rate of 27.1%, compared to an effective tax rate of 25.6% and 17.9%, respectively, in the second quarter of 2011 and the third quarter of 2010.The decrease in the effective tax rate during the current quarter was primarily due to the increased tax sheltering impact of income from bank-owned life insurance and other tax credits. Asset Quality 9/30/11 6/30/11 9/30/10 (Dollars in thousands) Non-performing loans (NPLs) $ $ $ Other real estate owned Non-performing assets (NPAs) $ $ $ NPLs / total loans % % % NPAs / total assets Allowance for loan losses (ALL) $ $ $ ALL / total loans % % % ALL / NPLs Provision for loan losses for the quarter ended $ $ $ Net charge-offs for the quarter ended Total non-performing loans increased 3.7% to $59.3 million at September 30, 2011, compared to $57.2 million at June 30, 2011.The ratio of non-performing loans to total loans increased to 8.18% during the quarter compared to 7.76% at June 30, 2011 primarily due to a decrease in outstanding loan balances of $12.0 million from June 30, 2011.During the third quarter of 2011, non-performing loans increased primarily due to four non-owner occupied commercial real estate loans totaling $6.1 million being transferred to nonaccrual status.Partially offsetting the increase, net charge-offs totaled $2.5 million during the third quarter of 2011.Non-performing loans also decreased due to the payoff of a $771,000 owner occupied commercial real estate loan from the sale of the collateral and the transfers of an owner occupied commercial real estate loan totaling $979,000 and a commercial participation loan totaling $1.9 million to other real estate owned during the third quarter of 2011. The provision for loan losses increased to $2.7 million for the third quarter of 2011 compared to $1.0 million for the second quarter of 2011 and $525,000 for the third quarter of 2010.The increase during the third quarter of 2011 was primarily related to the higher level of net charge-offs in the current quarter.Net charge-offs included $532,000 on two commercial and industrial loan relationships, $876,000 on an owner occupied commercial real estate loan relationship, $448,000 on a non-owner occupied commercial real estate loan, and $360,000 on eight home equity lines of credit. The ratio of the allowance for loan losses to total loans increased slightly to 2.37% at September 30, 2011 compared to 2.31% at June 30, 2011 and decreased slightly compared to 2.41% at September 30, 2010.When management determines a non-performing collateral dependent loan has a collateral shortfall, management will immediately charge off the collateral shortfall.As a result, the Company is not required to maintain an allowance for loan losses on these loans as the loan balance has already been CFS Bancorp, Inc. ­– Page6of 13 written down to its net realizable value (fair value less estimated costs to sell the collateral).As such, the ratio of the allowance for loan losses to total loans and the ratio of the allowance for loan losses to non-performing loans have been affected by cumulative partial charge-offs of $4.2 million recorded through September 30, 2011 on $7.3 million, net of charge-offs, of collateral dependent non-performing loans and specific impairment reserves totaling $8.7 million on other non-collateral dependent non-performing loans at September 30, 2011. Balance Sheet and Capital 9/30/11 6/30/11 9/30/10 (Dollars in thousands) Assets: Total assets $ $ $ Loans receivable, net of unearned fees Investment securities Liabilities and Equity: Total liabilities Deposits Borrowed funds Shareholders’ equity Loans Receivable 9/30/11 6/30/11 9/30/10 Amount % of Total Amount % of Total Amount % of Total (Dollars in thousands) Commercial loans: Commercial and industrial $ % $ % $ % Commercial real estate – owner occupied Commercial real estate – non-owner occupied Commercial real estate – multifamily Commercial construction and land development Commercial participations Total commercial loans Retail loans: One-to-four family residential Home equity lines of credit Retail construction and land development .2 .3 .6 Other .4 .4 .2 Total retail loans Total loans receivable Net deferred loan fees ) Total loans receivable, net of unearned fees $ % $ % $ % CFS Bancorp, Inc. ­– Page7of 13 Loan fundings during the three months ended September 30, 2011 totaled $20.3 million compared to loan fundings of $38.4 million for the three months ended June 30, 2011 and $14.8 million for the three months ended September 30, 2010, which reflects increased loan demand levels during the current year period.The Company’s business banking pipeline continues to improve.Loan fundings during the third quarter of 2011 were offset by loan payoffs and repayments of $22.7 million, transfers to other real estate owned totaling $3.4 million, and gross charge-offs of $2.5 million. Through the execution of our Strategic Growth and Diversification Plan, we continue to diversify our loan portfolio and reduce loans not meeting our current defined risk tolerance.The Company’s targeted growth segments within the loan portfolio, including commercial and industrial, commercial real estate – owner occupied, and multifamily commercial real estate, comprise 52.2% of the commercial loan portfolio at September 30, 2011.Participations purchased decreased $4.5 million, or 21.0%, compared to June 30, 2011 and $9.7 million, or 36.8%, compared to September 30, 2010. During the third quarter of 2011, the Bank sold $3.2 million of conforming one-to-four family mortgage loans and recorded a gain on sale of $66,000. Deposits 9/30/11 6/30/11 9/30/10 Amount % of Total Amount % of Total Amount % of Total (Dollars in thousands) Checking accounts: Non-interest bearing $ % $ % $ % Interest-bearing Money market accounts Savings accounts Core deposits Certificates of deposit accounts Total deposits $ % $ % $ % The Bank strives to grow deposits through many channels including enhancing its brand recognition within its communities, offering attractive deposit products, bringing in new client relationships by meeting all of their banking needs, and holding its experienced sales team accountable for growing deposits and relationships.Since September 30, 2010, the Bank has increased its core deposits by $72.6 million, or 13.9%, and core deposits at September 30, 2011 represent 60.5% of total deposits compared to 56.4% at September 30, 2010.Increasing core deposits is reflective of our success in deepening our client relationships, one of our core Strategic Plan objectives. CFS Bancorp, Inc. ­– Page8of 13 Borrowed Funds 9/30/11 6/30/11 9/30/10 (Dollars in thousands) Short-term variable-rate repurchase agreements $ $ $ FHLB advances Total borrowed funds $ $ $ Borrowed funds increased during the third quarter of 2011 primarily due to a new $15.0 million fixed-rate FHLB advance and increased borrowings from repurchase agreements which will fluctuate depending on the client’s liquidity levels. Shareholders’ Equity Shareholders’ equity at September 30, 2011 decreased $1.4 million to $114.8 million from $116.2 million at June 30, 2011 and increased $1.8 million from $112.9 million at December 31, 2010.The decrease from June 30, 2011 was due to an increase in accumulated other comprehensive loss totaling $1.7 million and was partially offset by net income of $394,000.The increase from December 31, 2010 was primarily related to net income totaling $2.1 million for the nine months ended September 30, 2011. At September 30, 2011, the Company’s tangible common equity was $114.8 million, or 9.82% of tangible assets, compared to $112.9 million, or 10.07% of tangible assets at December 31, 2010.At September 30, 2011, the Bank’s tangible, core, and risk-based capital ratios exceeded “minimum” and “well capitalized” regulatory capital requirements. Company Profile CFS Bancorp, Inc. is the parent of Citizens Financial Bank, a $1.2 billion asset federal savings bank.Citizens Financial Bank is an independent bank focusing its people, products, and services on helping individuals, businesses, and communities to be successful.The Bank has 22 full-service banking centers throughout adjoining markets in Chicago’s Southwest suburbs and Northwest Indiana.The Company’s website can be found at www.citz.com. Forward-Looking Information This press release contains certain forward-looking statements and information relating to the Company that is based on the beliefs of management as well as assumptions made by and information currently available to management.These forward-looking statements include but are not limited to statements regarding our ability to successfully execute our strategy and our Strategic Growth and Diversification Plan, the level and sufficiency of our current regulatory capital and equity ratios, our ability to continue to diversify the loan portfolio, our efforts at deepening client relationships, increasing our levels of core deposits, lowering our non-performing asset levels, managing and reducing our credit-related costs, increasing our revenue growth and levels of earning assets, the effects of general economic and competitive conditions nationally and within our core market area, our ability to sell other real estate CFS Bancorp, Inc. ­– Page9of 13 owned properties, levels of provision for the allowance for loan losses and amounts of charge-offs, loan and deposit growth, interest on loans, asset yields and cost of funds, net interest income, net interest margin, non-interest income, non-interest expense, interest rate environment, and other risk factors identified in the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2010 and other filings the Company makes with the Securities and Exchange Commission.In addition, the words “anticipate,” “believe,” “estimate,” “expect,” “indicate,” “intend,” “should,” and similar expressions, or the negative thereof, as well as statements that include future events, tense, or dates, or are not historical or current facts, as they relate to the Company or the Company’s management, are intended to identify forward-looking statements.Such statements reflect the current views of the Company with respect to future events and are subject to certain risks, uncertainties, assumptions, and changes in circumstances.Forward-looking statements are not guarantees of future performance or outcomes, and actual results or events may differ materially from those included in these statements.The Company does not intend to update these forward-looking statements unless required to under the federal securities laws. ### SELECTED CONSOLIDATED FINANCIALS AND OTHER DATA FOLLOW CFS Bancorp, Inc. ­– Page10of 13 CFS BANCORP, INC. Consolidated Statements of Income (Unaudited) (Dollars in thousands, except per share data) Three Months Ended Nine Months Ended September 30,2011 June 30,2011 September 30,2010 September 30,2011 September 30,2010 Interest income: Loans $ Investment securities Other interest-earning assets 80 90 Total interest income Interest expense: Deposits Borrowed funds Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Non-interest income: Service charges and other fees Card-based fees Commission income 78 40 Net gain on sale of: Investment securities – Loans receivable 66 26 – – Other real estate owned 2 14 Income from bank-owned life insurance Other income Total non-interest income Non-interest expense: Compensation and employee benefits Net occupancy expense FDIC insurance premiums andregulatory assessments Professional fees Furniture and equipment expense Data processing Marketing Other real estate owned related expense Loan collection expense Severance and early retirement costs – – 88 – Other Total non-interest expense Income before income taxes Income tax (benefit) expense ) Net income $ Basic earnings per share $ Diluted earnings per share $ Weighted-average common and common share equivalents outstanding: Basic Diluted CFS Bancorp, Inc. ­– Page11of 13 CFS BANCORP, INC. Consolidated Statements of Condition (Unaudited) (Dollars in thousands) September 30,2011 June 30,2011 December 31,2010 September 30,2010 ASSETS Cash and amounts due from depository institutions $ Interest-bearing deposits Cash and cash equivalents Investment securities available-for-sale, at fair value Investment securities held-to-maturity, at cost Investment in Federal Home Loan Bank stock, at cost Loans receivable, net of unearned fees Allowance for loan losses ) Net loans Loans held for sale – Investment in bank-owned life insurance Accrued interest receivable Other real estate owned Office properties and equipment Net deferred tax assets Prepaid expenses and other assets Total assets $ LIABILITIES AND SHAREHOLDERS' EQUITY Deposits $ Borrowed funds Advance payments by borrowers for taxes and insurance Other liabilities Total liabilities Shareholders' Equity: Preferred stock, $0.01 par value; 15,000,000 shares authorized – Common stock, $0.01 par value; 85,000,000 shares authorized; 23,423,306 shares issued; 10,877,015, 10,867,802, 10,850,040, and 10,851,724 shares outstanding Additional paid-in capital Retained earnings Treasury stock, at cost; 12,546,291, 12,555,504, and 12,573,266, shares and 12,571,582 shares ) Accumulated other comprehensive loss, net of tax ) Total shareholders' equity Total liabilities and shareholders' equity $ CFS Bancorp, Inc. ­– Page12of 13 CFS BANCORP, INC. Selected Financial Data (Unaudited) (Dollars in thousands, except per share data) September 30,2011 June 30,2011 December 31,2010 September 30,2010 Book value per share $ Tangible book value per share Shareholders' equity to total assets 9.82 % 10.30 % 10.07 % 10.17 % Tangible capital ratio (Bank only) Core capital ratio (Bank only) Risk-based capital ratio (Bank only) Common shares outstanding Employees (FTE) Number of full service banking centers 22 22 22 22 Three Months Ended Nine Months Ended September 30,2011 June 30,2011 September 30,2010 September 30,2011 September 30,2010 Average Balance Data: Total assets $ Loans receivable, net of unearned fees Investment securities Interest-earning assets Deposits Interest-bearing deposits Non-interest bearing deposits Interest-bearing liabilities Shareholders' equity Performance Ratios (annualized): Return on average assets .14 % .43 % .31 % .25 % .31 % Return on average equity Average yield on interest-earning assets Average cost of interest-bearing liabilities Interest rate spread Net interest margin Non-interest expense to average assets Efficiency ratio (1) Cash dividends declared per share Market price per share of common stock for the period ended: Close $ High Low (1)The efficiency ratio is calculated by dividing non-interest expense by the sum of net interest income and non-interest income, exluding net gain on sales of investment securities. CFS Bancorp, Inc. ­– Page13of 13 CFS BANCORP, INC. Reconciliation of Income Before Income Taxes to Pre-Tax, Pre-Provision Earnings, as adjusted (Unaudited) (Dollars in thousands) Three Months Ended September 30, 2011 June 30, 2011 September 30, 2010 Income before income taxes $ $ $ Provision for loan losses Pre-tax, pre-provision earnings Add back (subtract): Net gain on sale of investment securities ) ) – Net gain on sale of other real estate owned ) ) (2 ) Other real estate owned related expense Loan collection expense Severance and early retirement expense – – 88 Pre-tax, pre-provision earnings, as adjusted $ $ $ Pre-tax, pre-provision earnings, as adjusted, to average assets % % % Nine Months Ended September 30, 2011 September 30, 2010 Income before income taxes $ $ Provision for loan losses Pre-tax, pre-provision earnings Add back (subtract): Net gain on sale of investment securities ) ) Net gain on sale of other real estate owned ) ) Other real estate owned related expense Loan collection expense Severance and early retirement expense – Pre-tax, pre-provision earnings, as adjusted $ $ Pre-tax, pre-provision earnings, as adjusted, to average assets % % The Company's accounting and reporting policies conform to U.S. generally accepted accounting principles (GAAP) and general practice within the banking industry.Management uses certain non-GAAP financial measures to evaluate the Company's financial performance and has provided the non-GAAP financial measures of pre-tax, pre-provision earnings, as adjusted, and pre-tax, pre-provision earnings, as adjusted, to average assets.In these non-GAAP financial measures, the provision for loan losses, other real estate owned related income and expense, loan collection expense, and certain other items, such as gains and losses on sales of investment securities and other assets, severance and early retirement expense, and FDIC special insurance premium assessment are excluded.Management believes that these measures are useful because they provide a more comparable basis for evaluating financial performance excluding certain credit-related costs and other non-recurring items period to period and allows management and others to assess the Company's ability to generate pre-tax earnings to cover the Company’s provision for loan losses and other credit-related costs.Although these non-GAAP financial measures are intended to enhance investors understanding of the Company's business performance, these operating measures should not be considered as an alternative to GAAP.
